     Case 1:20-cv-00346-NONE-JDP Document 10 Filed 05/18/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       LEROY GOMEZ,                                    Case No. 1:20-cv-00346-JDP
12                        Petitioner,                    FINDINGS AND RECOMMENDATIONS TO
                                                         DISMISS PETITION FOR LACK OF
13            v.                                         JURISDICTION
14       UNKNOWN,                                        OBJECTIONS DUE IN FOURTEEN DAYS
15                        Respondent.                    ECF No. 1
16                                                       ORDER DIRECTING CLERK OF COURT TO
                                                         ASSIGN CASE TO DISTRICT JUDGE
17

18           Petitioner Leroy Gomez, a state pretrial detainee without counsel, petitioned for a writ of

19   mandamus under 28 U.S.C. § 1651.1 ECF No. 1. Petitioner seeks an order directing the Superior

20   Court of Kern County to review his claim of vindictive prosecution against the prosecutor at his

21   preliminary hearing. ECF No. 1 at 1-2. On April 7, 2020, we ordered petitioner to show cause

22   within thirty days why his petition should not be dismissed for lack of jurisdiction. ECF No. 8.

23   More than thirty days have passed, and petitioner has not responded to our order. We recommend

24   that the petition be dismissed for lack of jurisdiction.

25

26
     1
27     Although petitioner does not identify the federal statute under which he seeks relief, considering
     the form of relief he seeks, we will construe his filing as a petition for a writ of mandamus under
28   the All Writs Act, 28 U.S.C. § 1651.
                                                         1
     Case 1:20-cv-00346-NONE-JDP Document 10 Filed 05/18/20 Page 2 of 3

 1   Discussion

 2           Under 28 U.S.C. § 1651, federal courts may issue writs “in aid of their respective

 3   jurisdictions.” This court has original jurisdiction under 28 U.S.C. § 1361 to issue writs of

 4   mandamus. That jurisdiction is limited, however, to writs of mandamus to “compel an officer or

 5   employee of the United States or any agency thereof to perform a duty.” 28 U.S.C. § 1361.

 6   Absent certain rare exceptions, a federal court cannot issue a writ of mandamus commanding

 7   action by a state or its agencies. See, e.g., Demos v. U.S. Dist. Court for Eastern Dist. of Wash.,

 8   925 F.2d 1160 (9th Cir. 1991) (explaining that “to the extent that [petitioner] attempts to obtain a

 9   writ in this court to compel a state court to take or refrain from some action, the petitions are

10   frivolous as a matter of law”). Here, the petitioner seeks to compel a trial judge of a California

11   state court to review his vindictive prosecution claim. Because petitioner does not seek an order

12   compelling action on the part of the United States or any federal agency, this court lacks

13   jurisdiction over his petition. Therefore, we recommend that his petition be dismissed.

14   Certificate of Appealability
15           A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

16   court’s dismissal of a petition; he may appeal only in limited circumstances. See 28 U.S.C.

17   § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254

18   Cases requires a district court to issue or deny a certificate of appealability when entering a final

19   order adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116

20   F.3d 1268, 1270 (9th Cir. 1997). A certificate of appealability will not issue unless a petitioner
21   makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

22   This standard requires the petitioner to show that “jurists of reason could disagree with the district

23   court’s resolution of his constitutional claims or that jurists could conclude the issues presented

24   are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord

25   Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made a substantial

26   showing of the denial of a constitutional right. Thus, we recommend that the Court decline to
27   issue a certificate of appealability.

28
                                                        2
     Case 1:20-cv-00346-NONE-JDP Document 10 Filed 05/18/20 Page 3 of 3

 1   Findings and Recommendations

 2            For the foregoing reasons, we recommend that the court dismiss the petition for lack of

 3   jurisdiction and decline to issue a certificate of appealability. These findings and

 4   recommendations are submitted to the U.S. district judge presiding over the case under 28 U.S.C.

 5   § 636(b)(1)(B) and Local Rule 304. Within fourteen days of the service of the findings and

 6   recommendations, the parties may file written objections to the findings and recommendations

 7   with the court and serve a copy on all parties. That document must be captioned “Objections to

 8   Magistrate Judge’s Findings and Recommendations.” The presiding district judge will then

 9   review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

10   Order

11            The clerk of court is directed to assign this case to a district judge for the purposes of

12   reviewing these findings and recommendations.

13
     IT IS SO ORDERED.
14

15
     Dated:      May 18, 2020
16                                                        UNITED STATES MAGISTRATE JUDGE
17

18   No. 206.
19

20
21

22

23

24

25

26
27

28
                                                          3
